     Case: 1:19-cv-08271 Document #: 12 Filed: 01/25/20 Page 1 of 1 PageID #:90

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Robert Hossfeld
                             Plaintiff,
v.                                                Case No.: 1:19−cv−08271
                                                  Honorable Matthew F. Kennelly
Leads Infinity LLC
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, January 25, 2020:


         MINUTE entry before the Honorable Matthew F. Kennelly: The motion hearing
date of 1/29/2020 before Judge Kennelly is vacated. This matter, which involves
enforcement of a subpoena, was transferred to this district so it could be addressed in
conjunction with the underlying action pending here, Case No. 19 C 3492. That case is
pending before Judge Seeger. In order to carry out the purpose of the transfer to this
district, the moving party should make a motion before Judge Seeger to reassign the
matter to him as related to Case No. 19 C 3492. The motion to enforce will be addressed
by Judge Kennelly only if Judge Seeger declines reassignment. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
